Fried, J.
(concurring, with whom Lynch, L, joins). I join the *386judgment of the court and all of its opinion except the next-to-last paragraph. The court suggests to the Legislature that it revise the law so as to avoid what the court finds is the unfairness of the result that it concludes the present state of the law forces it to reach. The result here is not the least bit unfair, and it reveals nothing that should be changed. The brief explanation the court offers for its sentiment that something untoward — although perfectly lawful — has happened depends on premises and reasoning that I cannot join.
To begin with, it should be noted that the premise that there was a violation of the defendant’s constitutional rights is valid only arguendo. The judge below found that the search that uncovered the packet of cocaine was not a proper inventory search. This is an arguable proposition, but one that is not before us because the Commonwealth chose not to appeal from the decision suppressing the evidence of the cocaine. Second, although no one even suggests this, we should reject any thought that there has been unfairness of a different kind: that a minor peccadillo may cause the defendant to lose $38,000 in cash in the Federal forfeiture procedure. The laws of this country do not consider the possession of cocaine (even a “small” quantity for “personal use”) a peccadillo, and the forfeiture that they may authorize here strikes me as not obviously disproportionate to the offense. And, if the forfeiture is disproportionate, there is a constitutional avenue open for making that very argument. See Austin v. United States, 509 U.S. 602 (1993). Once the air is cleared of this suggestion, what we are left with is the possibility of a substantial forfeiture of the instrumentality of a very serious crime — in itself a good thing, not a bad thing. Where, then, is the unfairness? It is, we are told, that “the State police benefited” from the “violation of the, defendant’s constitutional rights.” Ante at 385. But it is not the police who have benefited. The police officers would not divide up the cash and take a vacation with it. If forfeited, the money would go to the police budget, where presumably it would be used to assist law enforcement. It is the public which benefits from this forfeiture, and that illicitly possessed funds (for that would be the premise if there is forfeiture) should benefit the public by providing it with more law enforcement is a good thing, not a bad thing.
So, finally, we are left with the unexpressed conclusion that the public should not derive a benefit to which, by hypothesis, it *387is otherwise entitled because somewhere down the line there has been (arguably) a violation of the defendant’s rights under the Fourth Amendment to the United States Constitution and art. 14 of the Massachusetts Declaration of Rights. This is the logic of the exclusionary rule (which the Supreme Court imposed on us in Mapp v. Ohio, 367 U.S. 643 [1961]), but carried to its limit. Subsequent decisions of the Supreme Court, see, e.g., United States v. Leon, 468 U.S. 897 (1984); Illinois v. Gates, 462 U.S. 213 (1983); Stone v. Powell, 428 U.S. 465 (1976), have disciplined the tendency of the exclusionary rule to blossom out of all proportion and out of all sensible balance. In my view, the defendant has had all the benefit he is due from the violation of his constitutional rights, if there was one: the evidence of the cocaine has been suppressed and this has caused the charges against him to be dropped. He also has available to him a civil action for damages in our courts or under 28 U.S.C. § 1983 (1994), for whatever violation of his constitutional rights has taken place. It carries the argument to the limit of its logic and beyond to suggest that fairness requires his forfeiture of the instrumentality of his crime should also be vacated.